Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Ifiok Akpan
(O.1. No. 2-09-40563-9),
Petitioner
v.
The Inspector General.
Docket No. C-11-241
Decision No. CR2392

Date: June 28, 2011

DECISION

Petitioner, Ifiok Akpan, asks review of the Inspector General’s (I.G.’s) determination to
exclude him for five years from participation in the Medicare, Medicaid, and all federal
health care programs under section 1128(a)(1) of the Social Security Act (Act). For the
reasons discussed below, I find that the I.G. is authorized to exclude Petitioner and that
the statute mandates a minimum five-year exclusion.

Discussion

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
program participation. Because an exclusion under section 1128(a)(1) of the Act must be
for a minimum period of five years, the reasonableness of the length of the exclusion is
not an issue. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

The parties have submitted briefs (1.G. Br.; P. Br.), and the LG. filed a reply. With his
brief, the LG. submitted six exhibits (I.G. Exs. 1-6). In the absence of any objections, I
admit into evidence I.G. Exs. 1-6.
I directed the parties to indicate in their briefs whether an in-person hearing would be
necessary and, if so, to “describe the testimony it wishes to present, the names of the
witnesses it would call, and a summary of each witnesses’ proposed testimony.” I
specifically directed the parties to explain why the testimony would be relevant. Order
and Schedule for Filing Briefs and Documentary Evidence, Attachment | (Informal Brief
of Petitioner § III) and Attachment 2 (Informal Brief of I.G. { III) (February 11, 2011).
The L.G. indicates that an in-person hearing is not necessary. Petitioner, on the other
hand, contends that an in-person hearing is necessary and lists four witnesses that he
intends to call. For two of the witnesses, himself and his wife, he explains that their
testimony would show that his guilty plea to criminal charges was not voluntary. He
does not explain why he wants to call the other two witnesses, saying “information not
available at this time.” P. Br. at 3.

Thus, Petitioner offers only one justification for an in-person hearing — to challenge his
criminal conviction. As the following discussion explains, his criminal conviction may
not be collaterally attacked in this forum. 42 C.F.R. § 1001.2007(d); Joann Fletcher
Cash, DAB No. 1725 (2000). By regulation, I must exclude irrelevant or immaterial
evidence. 42 C.F.R. § 1005.17(c). Iam therefore obligated to exclude the testimony that
Petitioner proposes, so an in-person hearing would serve no purpose.

Petitioner must be excluded for five years because he was
convicted of a criminal offense related to the delivery of an
item or service under the Medicare or a state health
program, within the meaning of section 1128(a)(1) of the
Social Security Act.’

From December 2004 until September 2006, Petitioner worked for a home health agency
in New York State. Although he had no valid state nursing license, he worked as a
licensed practical nurse, and the agency billed the Medicaid program for his “nursing
services” as if they had been provided by a licensed nurse. The deception cost the State
Medicaid program $4,000 in damages. I.G. Ex. 2 at 2; I.G. Ex. 4 at 6; 1G. Ex. 5. In
November 2008, he was indicted on one felony count of grand larceny and one felony
count of unauthorized practice of nursing. I.G. Ex. 6. Pursuant to a plea agreement, on
May 7, 2009, he pled guilty in New York State Court to one misdemeanor count of
attempted criminal trespass, and the court accepted the plea. 1.G. Ex. 3; LG. Ex. 4 at 5-7;
LG. Ex. 5.

In a letter dated December 30, 2010, the I.G. advised Petitioner that, because he had been
convicted of a criminal offense related to the delivery of an item or service under the
Medicare or a state health care program, the I.G. was excluding him from participation in

' [make this one finding of fact/conclusion of law.
Medicare, Medicaid, and all federal health care programs for a period of five years. The
letter explained that section 1128(a)(1) of the Act authorizes such exclusion. I.G. Ex. 1.

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program.” 42 C.F.R. § 1001.101.

Petitioner concedes that he was convicted of a criminal offense but argues that he was not
convicted of an offense for which an exclusion is required. According to Petitioner,
because he was convicted of attempted criminal trespass, his crime was not related to the
delivery of an item or service under Medicare or a state health care program. P. Br. at 2.

In determining whether a conviction is program-related within the meaning of section
1128(a)(1), I may look beyond both the language of the statute under which he was
convicted and the precise wording of his plea. An offense is related to the delivery of an
item or service under Medicare or a state health care program, if there is “a nexus or
common-sense connection” between the conduct giving rise to the offense and the
delivery of the item or service. Lyle Kai, R.Ph., DAB No. 1979 (2005); Berton Siegel,
D.O., DAB No. 1467 (1994). It is well-settled that the I.G. may rely on extrinsic
evidence to explain the circumstances underlying a conviction. The regulations
specifically provide that evidence of “crimes, wrongs, or acts other than those at issue in
the instant case is admissible in order to show motive, opportunity, intent, knowledge,
preparation, identity, lack of mistake, or existence of a scheme.” 42 C.F.R. §1005.17(g);
see Narendra M. Patel, DAB No. 1736 (2000); Tanya A. Chuoke, R.N., DAB No. 1721
(2000); Bruce Lindberg, D.C., DAB No. 1280 (1991).

Here, however, I need not even look at extrinsic evidence to find the necessary
connection between Petitioner’s crimes and the Medicaid program. In his plea
agreement, Petitioner conceded that, “from on or about December 29, 2004 to on or about
September 6, 2006,” he entered the homes of Medicaid recipients and remained there
unlawfully, causing $4,000 in damages to the New York State Medicaid program. I.G.
Ex. 2 at 2. He agreed to make restitution in that amount. LG. Ex. 4 at 5.

Petitioner was therefore convicted of a crime related to the delivery of an item under the
Medicaid program, and is subject to a minimum five-year exclusion. Act
§ 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

Petitioner also suggests that his plea was not voluntary and not adequately explained to
him by his attorney. He says that he held a nursing license from Nigeria, which he

° The term “state health care program” included a state’s Medicaid program. Act
§ 1128(h)(1), 42 U.S.C. § 1320a-7(h)(1).
thought was valid “for this position.” P. Br. at 3. According to the May 7, 2009 court
transcript, however, the state court judge carefully explained the consequences of his
guilty plea, and, under oath, Petitioner declared that his plea was voluntary and that he
was adequately represented by counsel. I.G. Ex. 4.

In any event, federal regulations explicitly preclude any collateral attack on Petitioner’s
conviction.

When the exclusion is based on the existence of a criminal conviction . . .
where the facts were adjudicated and a final decision was made, the basis
for the underlying conviction . . . is not reviewable and the individual or
entity may not collaterally attack it either on substantive or procedural
grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725; Chander Kachoria,
R.Ph., DAB No. 1380 at 8 (1993) (“There is no reason to ‘unnecessarily encumber the
exclusion process’ with efforts to reexamine the fairness of state convictions.”); Young
Moon, M.D., DAB CR1572 (2007).

Conclusion

The I.G. properly excluded Petitioner from participation in Medicare, Medicaid, and all
federal health care programs, and the statute mandates a five-year minimum period of
exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

